Citation Nr: 0331184	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-08 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder to include osteoarthritis.

2.  Entitlement to service connection for a left knee 
disorder to include osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

In light of the VCAA, the Board finds that further 
evidentiary development is necessary in this case.  
Specifically, the Board finds that a VA examination 
addressing the etiology of the veteran's bilateral knee 
condition is warranted.  38 C.F.R. § 3.159(c)(4) (2003).  
Service medical records show that at a medical examination 
performed for induction purposes, the veteran had no 
complaints regarding his knees.  In October 1954, the 
service medical records reflect the veteran's complaints of 
pain and swelling in the left knee.  In November 1954, the 
examiner noted the veteran's complaints of left knee pain 
due to a "blocking" injury he sustained when he was 16 years 
old.  The veteran provided that due to marching performed in 
active duty service, he felt pain in the left knee and it 
occasionally swelled.  In April 1955, the veteran, again, 
complained of pain in his left knee.  There are no notations 
regarding the veteran's knees on the separation examination; 
however, the Board notes that portions of the veteran's 
service medical records sustained fire damage, and some are 
not fully intact.

In July 2000, the veteran began outpatient treatment at the 
VA Lubbock medical facility complaining of right knee pain 
since active duty service.  As for the left knee, the 
veteran complained that he was having difficulty walking.  
On VA examination performed in February 2001, X-ray 
examination of both knees revealed advanced osteoarthritis.  
In August 2001, the veteran underwent a total replacement of 
the left knee.

Although the veteran was afforded a VA examination in 
February 2001, the examiner failed to express an opinion as 
to whether it is at least as likely as not that the 
veteran's bilateral knee condition is etiologically related 
to service.  Consequently, the Board finds that another 
"nexus" medical examination is necessary.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
because this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran of the requisite time allowed to respond to a VCAA 
notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  The VCAA notice should 
also be in accordance with the recent 
decision in Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).

2.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
his bilateral knee disorder.  The RO 
should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file 
and provide an opinion as to whether it 
is at least as likely as not that his 
current right knee disorder and left 
knee disorder are etiologically related 
to the veteran's service or any 
incident therein.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  
If an opinion cannot be expressed 
without resort to speculation, the 
examiner should so indicate.

3.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for bilateral knee 
disorder.  In this issuance, the RO 
should provide the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003).  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




